IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER               §
OF THE BAR OF THE SUPREME               § No. 410, 2015
COURT OF THE STATE OF                   §
DELAWARE:                               §
                                        §
      TIMOTHY CAIRNS,                   §
          Petitioner.                   §

                          Submitted: August 27, 2015
                           Decided: September 2, 2015

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices

                                 ORDER

      This 2nd day of September 2015, the Court has considered Timothy

Cairns’ petition for reinstatement, the Office of Disciplinary Counsel’s

response in opposition, and Cairns’ reply. The Court has determined that the

petition for reinstatement should be denied without prejudice to Cairns’ right

to file a new petition upon disposition of the disciplinary proceedings

pending before the Board on Professional Responsibility.

      NOW, THEREFORE, IT IS ORDERED that Cairns’ petition for

reinstatement is hereby DENIED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice